     Case 2:17-cv-01340-APG-NJK Document 260 Filed 01/22/19 Page 1 of 4



 1 ROTHNER, SEGALL & GREENSTONE
   GLENN ROTHNER (pro hac vice)
 2 JONATHAN COHEN (NSB 10551)
   ELI NADURIS-WEISSMAN (pro hac vice)
 3 510 South Marengo Avenue
   Pasadena, California 91101-3115
 4 Telephone: (626) 796-7555
   Facsimile: (626) 577-0124
 5 Email: grothner@rsglabor.com, jcohen@rsglabor.com;
          enaduris-weissman@rsglabor.com
 6
     CHRISTENSEN JAMES & MARTIN
 7 EVAN L. JAMES, ESQ. (7760)
   KEVIN B. ARCHIBALD, ESQ. (13817)
 8 7440 W. Sahara Avenue
   Las Vegas, Nevada 89117
 9 Telephone: (702) 255-1718
   Facsimile: (702) 255-0871
10 Email: elj@cjmlv.com, kba@cjmlv.com

11 Attorneys for Defendants Service Employees
      International Union; Luisa Blue; Mary Kay Henry;
12   and Nevada Service Employees Union
13

14                            UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA
16

17    RAYMOND GARCIA, et al,                       CASE NO. 2:17-cv-01340-APG-NJK

18                     Plaintiffs,                 [1] MOTION TO EXTEND TIME FOR
      vs.                                          DEFENDANTS TO FILE TWO
19                                                 RESPONSES TO PLAINTIFFS’
      SERVICE EMPLOYEES                            MOTIONS TO SEAL [AS ORDERED IN
20    INTERNATIONAL UNION, et al,                  ECF NO. 253 and 258]
21                     Defendants.                 (First Request)
22                                                 [2] ORDER THEREON
      CHERIE MANCINI, et al.,
23                                                 CASE NO. 2:17-cv-02137-APG-NJK
                       Plaintiffs,
24
      vs.
25
      SERVICE EMPLOYEES
26    INTERNATIONAL UNION, et al.,

27                     Defendants.
28
     Case 2:17-cv-01340-APG-NJK Document 260 Filed 01/22/19 Page 2 of 4



 1                                    MOTION TO EXTEND TIME
 2           1.    Pursuant to two recently-issued orders of this Court, Defendants are ordered to file
 3    by January 30, 2019: (1) a response to Plaintiffs’ motion to seal, Docket No. 203 [see ECF No.
 4    253] and (2) an omnibus motion to seal twenty-seven documents that were the subject of three
 5    other prior motions to seal filed by Plaintiffs, Docket Nos. 216, 224, and 227 [see ECF No. 258].
 6    For the reasons below, Defendants request that the due date for both filings be extended by 9
 7    days, to February 8, 2019. This is the first extension request regarding the two responses, and
 8    Defendants do not anticipate making any further such requests.
 9           2.    January 30, 2019 is the dispositive motion cut-off in this case. As Defendants have
10    previously apprised the Court [see ECF No. 247 at 4, and minutes of January 7, 2019 hearing],
11    Defendants intend to file two separate motions for summary judgment by that date, addressing
12    each of the operative complaints in this consolidated lawsuit. Garcia, et al. v. Serv. Employees
13    Int’l Union, et al., U.S.D.C. Case No. 2:17-CV-01340-APG-NJK; Mancini, et al. v. Serv.
14    Employees Int’l Union, et al., U.S.D.C. Case No. 2:17-cv-02137-APG-NJK. Defendants are
15    busily at work to prepare these extensive motions.
16           3.    In addition to the two summary judgment motions, Defendants are also busily
17    preparing an answering brief due to the Ninth Circuit on or before February 5, 2019. This brief is
18    in response to Plaintiffs’ appeal of the Court’s December 11, 2018 order denying their fourth motion

19    for preliminary injunction. ECF No. 232. Defendants also anticipate that, pursuant to this Court’s

20    January 15, 2019 order, Docket No. 249, they may have to file a reply to any opposition Plaintiffs’

21    file to the supplement Defendants previously filed regarding sealing a number of documents (ECF

22    No. 174) by January 29, 2019.

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///


                                                      -1-
     Case 2:17-cv-01340-APG-NJK Document 260 Filed 01/22/19 Page 3 of 4



 1           4.     Defendants asked Plaintiffs for their position regarding this extension request by

 2    e-mail on January 18, 2019 at 10:34 a.m., but as of this filing have not received any response

 3    from Plaintiffs.

 4

 5    DATED: January 22, 2019          ROTHNER, SEGALL & GREENSTONE
                                       GLENN ROTHNER (pro hac vice)
 6                                     JONATHAN COHEN
                                       ELI NADURIS-WEISSMAN (pro hac vice)
 7
                                       CHRISTENSEN JAMES & MARTIN
 8                                     EVAN L. JAMES

 9
                                       By      /s/ Eli Naduris-Weissman
10                                             Eli Naduris-Weissman (pro hac vice)
                                       510 South Marengo Avenue
11                                     Pasadena, CA 91101
                                       Tel.: (626) 769-7555; Fax: (626) 577-0124
12                                     Attorneys for Defendants
                                       Service Employees International Union; Luisa Blue;
13                                     Mary Kay Henry; and Nevada Service Employees Union
14

15                                             ORDER
16

17                                             IT IS SO ORDERED:
         No response having been filed,
18       see Docket No. 262, and for
         good cause shown, this motion         HONORABLE NANCY J. KOPPE,
19                                             UNITED STATES MAGISTRATE JUDGE
         to extend is GRANTED.
20                                             DATED: January 24, 2019
21

22

23

24

25

26

27
28


                                                    -2-
